                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE


UNITED STATES OF AMERICA                            )
                                                    )       No.: 2:20-CR-065
       v.                                           )
                                                    )
EMORY Q. JACKSON                                    )

                UNITED STATES’ AND DEFENDANT’S STIPULATION AS TO
                        DEFENDANT’S MOTION IN LIMINE NO. 1

       The United States of America, by the Acting United States Attorney for the Eastern District of

Tennessee, and defendant Emory Q. Jackson, and his attorney, H. Nicole Himebaugh, hereby stipulate

and agree, for the purposes of this trial, to the following, as to the defendant’s motion to preclude the

introduction of videos and images of, or reference to the defendant’s possession of firearms in this case

(Doc. 98):

       The United States will not introduce the below listed images and videos (as numbered in Court

Hearing Exhibit List, Doc. 109):

       1. Facebook Google Chrome File Path Name: 15-12-32.pgn

       2. Facebook Google Chrome File Path Name: 15-12-52.pgn

       3. Facebook Google Chrome File Path Name: 15-13-16.pgn

       4. Facebook Google Chrome File Path Name: 15-49-29.pgn

       6. Facebook Google Chrome File Path Name: 12-56-46.mp4




Case 2:20-cr-00065-JRG-CRW Document 113 Filed 08/16/21 Page 1 of 2 PageID #: 361
       However, the United States retains the right, should the defendant open the door during cross

examination, to impeach the defendant and offer rebuttal in regard to the defendant’s possession of other

firearms unrelated to the charged firearms in this indictment.

       Respectfully submitted, this Monday, August 16, 2021.

                                                     FRANCIS M. HAMILTON III
                                                     Acting United States Attorney

                                             By:     s/ Meghan L. Gomez
                                                     MEGHAN L. GOMEZ
                                                     Assistant United States Attorney



                                                     s/ H. Nicole Himebaugh
                                                     H. Nicole Himebaugh
                                                     Attorney for Defendant




Case 2:20-cr-00065-JRG-CRW Document 113 Filed 08/16/21 Page 2 of 2 PageID #: 362
